COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-13-00805-CR
Style:                    Rodney Carnell Mays v. The State of Texas
Date motion filed*:       December 10, 2014
Type of motion:           Third Motion for Extension of Time to File Reporter’s Record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s Record

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                   November 4, 2013
       Number of extensions granted:            2        Current Due Date: November 25, 2014
       Date Requested:                      December 18, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due: December 18, 2014
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          After we abated this case, the trial court held a hearing on October 8, 2014, and
          found appellant to now be indigent for purposes of a reporter’s record.
          Accordingly, the reporter’s third motion for an extension of time to file the
          reporter’s record, construed as her second after the appellant was found indigent,
          is granted, but no further extensions will be granted. The reporter’s record is to
          be filed no later than December 18, 2014.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: December 16, 2014
November 7, 2008 Revision